Citation Nr: 1638099	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1956 to September 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case consists of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  Virtual VA contains additional VA treatment records and other documents that are all duplicative of those in VBMS or irrelevant to the claim on appeal.

Although the Veteran initially requested a Board hearing, in a March 2015 submission, he withdrew that request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus began during service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to service connection for tinnitus are moot.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Due to the inherently subjective nature of tinnitus, it is capable of lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2014).  A Veteran is also competent to report noise exposure, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


Analysis

The Veteran claims entitlement to service connection for bilateral tinnitus, which he asserts began during active service and is etiologically related to exposure to hazardous military noise.  The Veteran's service records show that his military occupation specialty (MOS) was light weapons infantryman.  

In an August 2010 VA treatment record, the Veteran reported his hearing was worse and that his hearing aids did not work.

The Veteran underwent a VA audiology evaluation in January 2013.  During the examination, the Veteran reported recurrent tinnitus and that he first noticed tinnitus after shooting guns during service.  The examiner could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation because the claims file was unavailable for review.  However, the examiner opined that it was at least as likely as not that the Veteran's tinnitus is a symptom associated with his hearing loss.

In a March 2013 VA audiology evaluation addendum, the examiner stated she was not the original examiner and the examination provided no pre- or post-service noise exposure history and other case history information was not provided.  The examiner was unable to provide an opinion without resorting to speculation due to the limited case history information available. 

The Veteran was afforded another VA audiology evaluation in March 2013.  During the examination, the Veteran reported recurrent and intermittent tinnitus in both ears, describing it as ringing.  The examiner indicated that the Veteran reported that he noticed his tinnitus for the past five to ten years.  After examination, the examiner stated that he was unable to provide an opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation because the claims file was unavailable for review.  

In an April 2013 VA audiology evaluation addendum, the examiner noted the claims file was made available for review.  The examiner noted the Veteran's prior reports of being exposed to noise regularly while being in the infantry and that the Veteran denied civilian occupational and recreational noise exposure.  After review of the claims file, the examiner found that there were no reports or complaints of tinnitus or ear issues in the service treatment records and noted the Veteran's reports that onset of the intermittent tinnitus was five to ten years ago.  As a result, the examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.  

In a May 2013 Notice of Disagreement, the Veteran reported that he was exposed to significant noise during service and that he first noticed his tinnitus in the late 1950's which has increased in frequency over the years to the point that five to ten years ago it was a daily occurrence.  

In a June 2013 statement, the Veteran clarified his reports in the March 2013 VA audiology evaluation in which he reported noticing his tinnitus for the past five to ten years.  He stated that during his examination, he was asked a series of questions regarding dates of when his hearing loss became severe and when he got his hearing aids.  The Veteran stated that he assumed the word tinnitus was for severe loss of hearing and not ringing in his ears.  The Veteran stated that he was assigned to be a gunner on a 50 Caliber machine gun when he was put on a fire power demonstration combined with armored and artillery weapons.  The Veteran also indicated that it was not wise to go on sick call unless it was a serious injury due to his rank as staff sergeant.  The Veteran stated that he started experiencing ringing in his ears in mid to late 1958, which has continued to the present.  

In the January 2015 substantive appeal, the Veteran reiterated that he had assumed the word tinnitus was the medical term for loss of hearing, not ringing in the ears and that he has had ringing in his ears since the mid-1950s to present.

In a January 2015 statement, the Veteran, through his representative, reported that he served most of his time in the weapons units where he was exposed to fire from M-1 rifles, 30 caliber machine guns, and 57 mm recoilless rifles.  The Veteran also served as a weapons firing range officer and indicated that he was never furnished proper hearing protection.  The Veteran stated that he first noticed ringing in the ears during service and was unaware what this condition was or what had caused it.  The Veteran maintained that he still suffers from recurrent tinnitus.  The Veteran also reported that he had no noise exposure in civilian life.  

The Veteran was afforded another VA audiology evaluation in April 2015.  During the examination, the Veteran reported that his tinnitus began while in the military and that the condition was caused by noise from weapons he fired.  The examiner did not provide an opinion as to the etiology of tinnitus.  

The Board finds that entitlement to service connection for tinnitus is warranted.  First, the Veteran has provided competent lay evidence of exposure to military noise while in active service; his military occupational specialty in the infantry supports this statement.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno, 6 Vet. App. at 469-70.  He also provide competent lay evidence that tinnitus began during service.  See Charles, 16 Vet. App. 370.  The Board finds these statements credible as they have been consistent.  See Caluza, 7 Vet. App. at 511.  The Veteran has a current diagnosis of tinnitus as he has reported such symptoms during his VA examinations.  See Charles, 16 Vet. App. 370; Caluza, 7 Vet. App. at 511.  Finally, the Board accepts the Veteran's statements regarding his misunderstanding of the word "tinnitus" in the March 2013 VA audiology evaluation, and resolves the benefit of the doubt in favor of the Veteran. Accordingly, the Veteran has provided competent and credible lay evidence that his tinnitus began during service and has existed since that time.  See Caluza, 7 Vet. App. at 511; Charles, 16 Vet. App. 370.  This supports a finding of service connection.

The Board assigns little or no probative value to the January 2013 VA examination with March 2013 addendum opinion because the examiner noted the lack of history.  The Board also does not assign any probative value to the March 2013 and April 2015 VA examinations as they failed to provide etiological opinions.  The Board notes that the April 2013 VA examiner's opinion that tinnitus was not related to service was based upon a finding that it did not begin until 45 years previously.  Because the Board has determined that is not the case, the opinion is of little or no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (providing that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Accordingly, and resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


